Title: To George Washington from John Sinclair, 15 July 1797
From: Sinclair, John
To: Washington, George



Sir
Board of Agriculture, Whitehall [London] 15th July 1797.

I have the Honor to inclose a Copy of my address to the Board of Agriculture, delivered at the close of our late Session, from which you will perceive the present State of our Pursuits in the great Cause of Agriculture. I hope it will have the good fortune of meeting with your approbation.
I also have the pleasure of herewith Sending the remainder of The original Surveys according to the plan first undertaken, which completes that part of our design.

I am persuaded that these communications, though not So complete as they will yet be rendered, will not be unacceptable to one, whose Zeal for Improvement is So well known, and universally acknowledged.
Any information upon these important Subjects from America will be thankfully received by the Board. I have the honor to be, with great respect and regard. Your most faithful and obedient Servant

John Sinclair


N.B. I hope that the plan of establishing a Board of Agriculture in America, is not abandoned. Do you think that the American Virginia forward wheat, would answer in England. A Sample of it would be extremely acceptable.

